Citation Nr: 0215639	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 based on a period of 
hospitalization from August 7, 2000 to September 1, 2000.

(The issue of entitlement to an increased evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1985 to 
December 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for PTSD, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After providing the notice 
and reviewing any response to the notice from the appellant 
or his representative, the Board will prepare a separate 
decision addressing this issue.

The Board has clarified the issue on appeal to reflect the 
fact that the appellant was hospitalized from August 7, 2000, 
to September 1, 2000, not merely August 7, 2000, to August 
28, 2000.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal on the 
issue of a temporary total disability rating under 38 C.F.R. 
§ 4.29.

2.  During a VA hospitalization encompassing the period from 
August 7, 2000, to September 1, 2000, the appellant's was 
treated for alcohol dependence, a non-service connected 
disability.

3.  The period of hospitalization from August 7, 2000, to 
September 1, 2000, did not include continuous treatment for 
PTSD in excess of 21 days.


CONCLUSION OF LAW

The criteria for a temporary total rating for a VA 
hospitalization encompassing the period from August 7, 2000, 
to September 1, 2000, have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 4.29 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Records from a VA hospitalization in April 2000 indicate that 
the appellant was strongly encouraged to re-enter the Dual 
Diagnosis Treatment Program (DDTP) for alcohol dependence.

VA medical records indicate that the appellant was 
hospitalized from August 7, 2000, to September 1, 2000.  The 
appellant was admitted to the Dual Diagnosis Treatment 
Program (DDTP).  He reported "having problems" with PTSD 
and his eyes.  He admitted to a problem with marijuana.  He 
was admitted to VA Substance Abuse Residential Rehabilitation 
Treatment Programs (SARRTP) for the chief complaint of 
marijuana.

On admission, a mental status examination indicated that the 
appellant was in no acute distress and that he was alert and 
cooperative.  His speech was coherent and goal-oriented.  His 
affect was appropriate to euthymic mood.  He denied suicidal 
and homicidal ideations or plans; he denied hallucinations or 
delusions.  He was oriented to time, person, place, and 
situation.  His memory appeared grossly intact to immediate, 
remote, and recent recall.  While hospitalized, the appellant 
attended the following groups:  Orientation, DDTP Group 
Therapy, Sobriety Skills, Relapse Prevention Skills, Medical 
Aspects of Addiction, Spirituality Class, Nutrition Class, 
Pharmacy Class, HIV Counseling, Rational-Emotive Therapy 
(RET), Psychoeducational Film and Discussion Group, Family 
Recovery, Big Book Study, Twelve Step Study, Alcoholics 
Anonymous (AA) meetings, and on and off station therapeutic 
outings.  The operative procedures conducted were a computed 
tomography scan of the pelvis and Substance Abuse 
Rehabilitation Program.  Other notes refer to the program as 
the Chemical Dependence Treatment Program (CDTP).  Diagnoses 
included alcohol dependence, cannabis abuse, and PTSD.  The 
appellant completed the DDTP and received a graduation 
certificate.

During his hospitalization, an addiction therapist noted that 
the appellant had used mind-altering chemicals since his 
discharge from service in order to manage his PTSD symptoms.  
During his stay in the DDTP, the appellant was introduced to 
other coping strategies.  On August 18, 2000, the appellant 
reported recurrent dreams about his traumatic issues.  The 
examiner consulted with TRP (Trauma Recovery Program) to have 
the appellant placed on their panel.  On August 25, 2000, the 
appellant was transferred to the TRP panel.

A September 2000 statement by a VA physician noted that the 
appellant had been hospitalized for 21 consecutive days, from 
August 7, 2000, to August 28, 2000, and the major diagnosis 
for this period was alcohol dependence.

A November 2000 treatment note by a VA registered nurse 
indicates that the appellant was confused regarding his 
treatment in the DDTP.  The appellant thought he had been 
hospitalized for his PTSD.  The nurse explained to him that 
the DDTP was a substance abuse recovery program for 
individuals who needed to take psychotropic medications.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Information means non-
evidentiary facts, such as the veteran's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(5)).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a February 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim, specifically the criteria required for a temporary 
total rating based on a hospitalization.  Further, an April 
24, 2001 letter from the RO informed the appellant that it 
would assist in obtaining identified records, but that it was 
the appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the SSOC 
and the April 2001 letter informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
VA medical records pertaining to the appellant's 
hospitalization from August 7, 2000, to September 1, 2000, 
have been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital or has obtained hospital observation at VA expense 
for a service-connected disability for a period in excess of 
21 days.  38 C.F.R. 4.29 (2001).  However, notwithstanding 
the fact that hospital admission was for a disability not 
connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, a 
total temporary disability rating will be granted from the 
first day of such treatment.  38 C.F.R. 4.29(b) (2001).

The Board has carefully reviewed the record and notes that 
the appellant had a period of hospitalization in excess of 21 
days, from August 7, 2000, to September 1, 2000.  In 
reviewing the records relating to his hospitalization, as 
well as treatment and examination records dated both before 
and after his admission, the Board concludes that the 
appellant's treatment during this hospitalization was for 
nonservice-connected substance dependence.  Although the 
appellant did receive some treatment for his service-
connected PTSD symptoms during his hospitalization, he 
received continuous treatment only for his nonservice-
connected substance abuse.  In particular, the Board notes 
that the appellant was not transferred to the Trauma Recovery 
Program (TRP) panel for treatment of PTSD symptoms until 
August 25, 2000-six days prior to the end of his 
hospitalization.

In this case, the appellant was admitted to the hospital for 
his nonservice-connected substance dependence.  He began 
receiving treatment for his service-connected PTSD on August 
25, 2000, but the hospitalization and treatment were not 
continued for a period in excess of 21 days from that date.  
Further, a VA physician has indicated that the appellant's 
primary diagnosis during his hospitalization was alcohol 
dependence.  In addition, a VA nurse has indicated that the 
Dual Diagnosis program is merely a specialized substance 
abuse rehabilitation program, which accommodates patients who 
are being treated with psychotropic medications.  Under these 
circumstances, the Board finds that the appellant was not 
treated his service-connected PTSD for any 21-day period 
during this hospitalization.  Thus, the preponderance of the 
evidence is against assigning a temporary total rating for 
the period in question.  38 C.F.R. § 4.29 (2001).


ORDER

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.29, for a period from August 7, 2000, to September 
1, 2000, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


